Foote, C.
— This action was brought to determine the right of the plaintiff as the administrator of Louis G. Partridge, deceased, to certain bonds which are claimed to have belonged to Louis G. Partridge, subject to a claim of Elizabeth Tallant and others as pledgees for money advanced upon the bonds to John Partridge. There is no question made as to the right of the pledgees to be reimbursed the money due them, whether the bonds properly belonged to Louis G. Partridge in his lifetime, or whether they properly belong to John Partridge. The appeal is from a judgment in favor of the defendants, and an order denying a new trial.
The contest here is mainly as to whether the findings of fact, which show that the estate of Louis G. Partridge and his heirs at law have no interest in the bonds, and that they are the legal property of John Partridge, subject to the claim of Elizabeth Tall ant et ah, are sustained by the evidence, and further, whether the court erred in permitting Mr. Thomas B. Bishop to testify as to an agreement between Louis and John Partridge which had been reduced to writing.
After a careful examination of the whole record, we are satisfied' that the evidence is sufficient to support the findings. And particularly is this the case with reference to those which show the nature of the agreement between John and Louis Partridge, whereby it is evident *389that for an adequate, sufficient, valuable consideration which has never been returned or offered to be returned to John Partridge, Louis, with a full knowledge of the facts and circumstances of John’s claim to the bonds, and acting under the advice of able'atto’neys, voluntarily entered into the agreement marked “Exhibit B” whereby he in effect transferred to John, all his (Louis’s) interest in the bonds, and acknowledged John as the owner thereof; and the administrator and heirs of Louis are bound by his acts.
As to the matter of the evidence of Mr. Bishop, even conceding that the portion referring to the terms of the written agreement was inadmissible, it is plain that no injury resulted, as the instrument itself was placed in evidence, and was controlling in the matter.
We perceive no error in the record, and advise that the judgment and order be affirmed.
Fitzgerald, C., and Belcher, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.